FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed March 27, 2021.  Claims 1-3, 8, and 13 have been amended.  Claims 16-21 and 23-25 remain withdrawn, and claims 1-6 and 8-13 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 8-13 in the reply filed on November 30, 2020 is acknowledged.
Claims 16-21 and 23-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-6 and 8-13 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 4-6, and 8-13 remain indefinite because the activities of d) and e) continue to encompass multiple reasonable interpretations having different boundaries.  While applicant has clarified the terminology of the claim with respect to measurements occurring at various time points, the claim recites “(e) generating a growth curve based on the measurements obtained in d) at each of the various time points”.  Again, while the claim references multiple “measurement”, only d)(i) refers to a measurement at “each of the various time points”; d)(ii) continues to appear to refer to a measurement that might or might not actually take place at each time point; the claim language can reasonably be interpreted as either requiring or not requiring that d)(ii) be performed in concert with d)(i) (and thus it is not clear what is actually required, and what type of growth curve is being produced).  Further, it remains unclear what type of “relative abundance” is being referenced; while the claim now refers to sequencing a variable region within a conserved gene “of other bacterial taxa”, there is no frame of reference for these other “bacterial taxa” that is apparent from the preceding claim language.  The claim explicitly requires isolating a “single bacterium” and performing steps using that initial starting bacterial.  While one could envision various methods that might involve the use of other bacteria from the “mixed microbial community” of the preamble, there is no prior reference to such other bacteria, nor is there any mention of a link to this community with regard to the “other bacterial taxa” of d)(ii).  Thus, further clarification is also required with respect to what the “relative abundance” is actually relative to.  It is noted that the reply relies on the amendment of the claims as overcoming the prior 
Claim 2 as amended remains indefinite because it is unclear what is required by (d)-(e) of the claim (for essentially the same reasons noted above with regard to amended claim 1).  Again, while applicant has clarified the terminology of the claim with respect to measurements occurring at various time points, the claim recites “(e) generating a growth curve based on the measurements obtained in d) at each of the various time points”.  While the claim references multiple “measurement”, only d)(i) refers to a measurement at “each of the various time points”; d)(ii) continues to appear to refer to a measurement that might or might not actually take place at each time point; the claim language can reasonably be interpreted as either requiring or not requiring that d)(ii) be performed in concert with d)(i) (and thus it is not clear what is actually required, and what type of growth curve is being produced).  Further, it remains unclear what type of “relative abundance” is being referenced; while the claim now refers to sequencing a variable region within a conserved gene “of other bacterial taxa”, there is no frame of reference for these other “bacterial taxa” that is apparent from the preceding claim language.  The claim explicitly requires isolating a “single bacterium” and performing steps using that initial starting bacterial.  While one could envision various methods that might involve the use of other bacteria from the “mixed microbial community” of the preamble, there is no prior reference to such other bacteria, nor is there any mention of a link to this community with regard to the “other bacterial taxa” of d)(ii).  Thus, further clarification is also required with respect to what the “relative abundance” is actually relative to.  It is noted that the reply relies on the amendment of 
Claim 2 also remains indefinite because the claim recites a method “for assessing the potential for a bacterial strain from a mixed microbial community to develop resistance to an antibiotic drug”, but concludes with a final method step of “generating a growth curve”, and provides no indication as to how this growth curve would be used to perform the “assessing” of the preamble.  While the claim does recite that the bacterium is encapsulated in the presence of an antibiotic, there is insufficient indication in the body of the claim as to how the resulting growth curve relates to antibiotic drug resistance or assessment of potential resistance, etc.; further clarification is required.  As applicant’s claim amendments do not clarify the claim with respect to this issue, and as no specific arguments are provided that address the rejection, the rejection is maintained.   
Claim 3 also remains indefinite because it is unclear what is required by (d)-(e) of the claim.  While e) of the claim refers back to measurements “obtained in (d) at each of the various time points”, the actual language of d) only refers to time points in d)(i).  It is not clear from this claim language whether only d)(i) is performed at each time point, or whether both d)(i) and d)(ii) are performed at each time point, as appears to be suggested by the language of step e) (which refers to “measurements....at each time point”, not a single “measurement”).  The claim thus has multiple reasonable interpretations with different boundaries, and clarification is required; applicant’s amendments have not provided the necessary clarification.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-13 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/271,564 (published as US20190241943A1) in view of Liu et al (Lab Chip 16:1636 [April 2016]; cited herein).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The instant claims (see particularly independent claims 1-3) are directed to methods comprising active steps a)-e) essentially corresponding to the active steps a)-e) of ‘564 independent claims 1-2, with the claims differing in that the instant claims conclude with a step of generating a growth curve, while the ‘564 claims conclude with a steps of “determining absolute growth” using the same type of information employed in step e) of the instant claims.  Like the instant claims, the ‘564 claims further objectives of “measuring” growth and characterizing gut microflora; the ‘564 claims also embrace assessing the development of antibiotic resistance by reciting this concept in dependent claims (see, e.g., claims 3-5).  The ‘564 dependent claims also recite further limitations on growth conditions/media, manner of encapsulation, and primer types, as are set forth in the instant dependent claims (see ‘564 dependent claims 8-20).  
While the ‘564 claims do not recite generating a growth curve based on the recited measurements of DNA quantity and abundance, such an activity would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention in view of the teachings of Liu et al (see entire reference, particularly Figures 3-4).  The use of growth curves to analyze and compare growth (as illustrated by Liu et al) was standard in the art as of applicant’s effective filing date, and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The reply of March 27, 2021 traverses the rejection on the following grounds.  The reply argues that the claims have been amended (Reply page 8), and “requests that the Office hold this double patenting rejection in abeyance while there is an outstanding §112 rejection to be addressed” (Reply pages 8-9).  The reply also notes that “the present application has an earlier effective filing date than does co-pending Application No. 16/271,564”, referencing MPEP 804(1)(B)(1)(b) (Reply page 9).
These arguments have been thoroughly considered but are not persuasive.  With regard to MPEP 804(I)(B)(1)(b), this guidance does not apply in the present case because the double patenting rejection is not the only remaining rejection.  Further, MPEP 804(I)(B)(1) also states that only “objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated”; this option is not available in the present case.  While applicant has referred to the claim amendments as potentially overcoming the rejection, this is not the case; the amended claims remain rejected for the reasons indicated above.  Accordingly, this (provisional) rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634